Citation Nr: 1535993	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for atrial septal defect, status post implantation of occlusion device.  

2.  Entitlement to a compensable disability rating for a deviated nasal septum.  

3.  Entitlement to a compensable disability rating for a left ankle disability.  

4.  Entitlement to service connection for transient muscle impingement and diplopia of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty as a cadet at the U.S. Air Force Academy and from June 2000 to June 2004 and in the U.S. Air Force from June 2004 to May 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the case is now with the RO in New York, New York.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issues of whether there was clear and unmistakable error (CUE) in the October 15, 2009 rating decision which assigned an effective date of February 3, 2009, for the grant of service connection for cerebral vascular accident secondary to atrial septal defect residuals, and service connection for acne have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case for additional development of the Veteran's appeals.

The Veteran's service-connected atrial septal defect, status post implantation of occlusion device, is currently rated at 10 percent.  Under the appropriate rating criteria, METs testing is required for evaluation.  However, a stress test in the past could not be completed by the Veteran, and no estimation of the level of activity, expressed in METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, has been expressed by a medical examiner.  As such, the record is inadequate for adjudication purposes.  On remand, the prospective examiner must either administer a stress test to the Veteran or provide an estimation of the level of activity expressed in METs if a stress test cannot be done for medical reasons. See 38 C.F.R. §§ 4.100(b); 4.104, Note 2 (2015).

Moving to the Veteran's claim of entitlement to an increased disability rating for a deviated nasal septum, in a June 2015 appellate brief, the Veteran's representative asserted that the Veteran now has chronic sinus and rhinitis problems as a result of his service-connected deviated nasal septum.  By way of history, VA last afforded the Veteran an examination for this condition in January 2011.  At that examination, there was no history of sinusitis or rhinitis.  There were also no current sinus symptoms, breathing difficulty, or speech impairment.  A physical examination revealed no evidence of sinus disease or soft palate abnormality.  There was 0 percent left nasal obstruction and 10 percent right nasal obstruction.  There were no nasal polyps, septal deviation, permanent hypertrophy or turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring or deformity of the nose, or evidence of Wegener's granulomatosis or granulomatous infection.  Essentially, the examination was normal.  The Board notes that the representative's brief is evidence of possible increased symptomatology since the Veteran's previous VA examination in January 2011.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, a remand is necessary to obtain a VA examination to ascertain the current severity of the Veteran's service-connected deviated nasal septum.  

Next, pertaining to the Veteran's claim for a compensable disability rating for his left ankle condition, the Veteran underwent a VA examination of his left ankle in January 2011.  The examiner's review of the Veteran's history showed that the Veteran injured his left ankle while at the Air Force Academy, resulting in a Brostrom surgical procedure to stabilize the joint.  The surgery occurred in June 2003.  Symptoms present at the time of the examination included instability of the left ankle and swelling.  There was also tenderness with inversion of the ankle.  The Veteran denied any flare-ups.  He would wear an ankle brace when playing sports.  Ankle range of motion measurements showed dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Varus and valgus angulation of the os calcis were neutral.  However, the examiner did not render a diagnosis for the left ankle because x-ray images were not taken of the left ankle prior to that examination. The Board finds that x-ray images should have been obtained because the Board is left with little information regarding the current severity of the Veteran's left ankle disability.   Additionally, the January 2011 examiner did not comment on the severity of the Veteran's left ankle disability.  Because such information is necessary for adjudication purposes, this examination is inadequate, and a new examination is warranted to obtain a complete assessment of the Veteran's left ankle condition.      

Next, VA did not provide an examination with regard to the Veteran's claim of entitlement to service connection for transient muscle impingement and diplopia of the right eye. In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015). 

With respect to the third factor above, the Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service treatment records document treatment for transient muscle impingement and diplopia of the right eye. The Veteran has also reported through his representative that his "right eye double vision incurred in service has not totally cleared up."  Based on the evidence of in-service eye symptomatology and his lay testimony of continuity of symptomatology, the Board finds that the claim must be remanded for a VA examination with opinion pursuant to McLendon. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant VA treatment records and associate all obtained records with the claims file. Also send a letter to the Veteran asking him to submit any relevant evidence of treatment that he may have to VA.

2.  After updated VA records have been obtained, arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected atrial septal defect, status post implantation of occlusion device.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

A stress test should be administered unless there is a medical reason not to do so.  If a stress test cannot be administered, an estimation of the level of activity expressed in METs must be made.

3.  Schedule the Veteran for a VA examination to assist in determining the current level of severity of his service-connected deviated nasal septum. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. Any testing deemed necessary should be accomplished.

4.  Schedule the Veteran for a VA examination to assist in determining the current level of severity of his service-connected left ankle disability. The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

Radiographic imaging of the Veteran's left ankle should be conducted in order to render an accurate diagnosis.  

5.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim of service connection for transient muscle impingement and diplopia of the right eye.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should identify any and all right eye disorders the Veteran has had at any time since he filed his claim.  

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right eye disorder had onset during the Veteran's active service or was caused by his active service.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



